990 A.2d 344 (2010)
295 Conn. 913
Francisco JIMENEZ
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided March 17, 2010.
Paul R. Kraus, special public defender, in support of the petition.
Laurie N. Feldman, special deputy assistant state's attorney, in opposition.
The petitioner Francisco Jimenez' petition for certification for appeal from the Appellate Court, 117 Conn.App. 902, 980 A.2d 362 (2009), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.